                                    IN THE UNITED STATES DISTRICT COURT
                                        FOR THE DISTRICT OF DELAWARE

         CAC Maritime, Ltd.                                    §
                                                               §
              Plaintiff,                                       §
                                                               §   CIVIL ACTION NO.:
         v.                                                    §
                                                               §   IN ADMIRALTY, Rule 9(h)
         M/V OCEAN FORCE, IMO 8215613, its                     §
         equipment, appurtenances, and freights                §
                                                               §
              Defendant in rem.                                §

                                   ORDER GRANTING PLAINTIFF’S MOTION
                                    FOR ORDER AUTHORIZING ISSUANCE
                                    OF A WARRANT FOR VESSEL ARREST

                    Upon consideration of the Verified Complaint filed by Plaintiff and the Court having

         found that the conditions required by Supplemental Rule for Certain Admiralty and Maritime

         Claims C exist, NOW, upon Plaintiff’s motion, it is hereby,

                    ORDERED that the Clerk issue a Warrant of Arrest in rem for the Vessel pursuant to

         Supplemental Rule C(3)(a), providing for the arrest by plaintiff of the Vessel in rem; and it is

         further,

                    ORDERED that the Vessel may be released from seizure without further order of this

         Court if the United States Marshal (or Custodian or husbanding agent of the Vessel, as

         applicable) receives written authorization from the counsel who requested the arrest or other

         counsel of record representing Plaintiff in this action, and such counsel advises that counsel has

         conferred with all counsel representing the parties to the litigation and they consent to the

         release, if the attorney files the consent, and the Court has not entered an Order to the Contrary.

                                    12th day of February, 2021.
                    SO ORDERED this ____



                                                                  /s/ Richard G. Andrews
                                                         _________________________________________
                                                         United States District Judge

27727302.1
